Citation Nr: 0844678	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for left knee subluxation 
as secondary to service-connected degenerative joint disorder 
or the right knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from August 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  The Board issued a 
decision in March 2007 reopening the claim based on new and 
material evidence and remanding the case to the RO for 
further development and consideration.  See 38 C.F.R. 
§ 3.156(a) (1996); see also Hodges v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  After completing the development requested 
in the Board's remand, the RO continued to deny the claim and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board 
unfortunately finds that the veteran's claim for service 
connection must again be remanded for further action.  In the 
March 2007 remand, the Board instructed that the veteran 
should be provided a VA examination, and that the examiner 
must provide both an opinion and supporting rationale 
regarding the etiology of the veteran's left knee condition.

The report of the examination of the left knee conducted by 
the VA in March 2007 reflects a diagnosis of old trauma with 
moderately severe arthritis.  Unfortunately the examiner did 
not fully comply with the Board's instructions to provide a 
detailed rationale for the opinion provided.  Additionally, 
the rationale that was provided by the examiner appears based 
on speculation.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his left knee that is not 
already of record or since October 2008.  
If the veteran indicates that he has 
received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The RO/AMC should schedule the veteran 
for a VA examination in support of his 
claim for service connection for a left 
knee disorder.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  Following a 
thorough evaluation, during which all 
necessary tests are to be performed, the 
examiner should:

    a) diagnose any evidence left knee 
disorder;
	
b) opine whether such disorder is at 
least as likely as not related to the 
veteran's active service;

c) if the disorder is found to have 
pre-existed service, opine whether it 
increased in severity during service 
beyond its natural progression; 
		
d) if the disorder is not found to have increased 
beyond its natural progression during service, 
opine whether the disorder is proximately due to or 
the result of a service-connected disability, or 
whether it is aggravated by a service-connected 
disability; and
        
e) provide a detailed rationale, with 
specific reference to the record, for 
the opinion provided.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again review this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claim.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

